037-/5
                               ELECTRONIC RECORD




COA #      02-13-00366-CR                        OFFENSE:        64.01


           Roger Eugene Fain v. The State of
STYLE:    Texas                                  COUNTY:         Tarrant

                      Affirmed/Reversed &
                      Remanded to Trial
COA DISPOSITION:      Court                      TRIAL COURT:    372nd District Court


DATE: 12/04/2014                  Publish: NO    TC CASE #:      1023944D




                        IN THE COURT OF CRIMINAL APPEALS


         Roger Eugene Fain v. The State of
STYLE:   Texas                                        CCA#:          osn-is
         S-hafe?-*3                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:     tif/tS/Zp/r                                 SIGNED:                           PC:_

JUDGE:       j^2u U4*<<*                              PUBLISH:                          DNP:


 #A ivy-****
                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                            ELECTRONIC RECORD